Exhibit 10.3 CONFIDENTIAL Proposal For Development of an Intravenous Formulation for D1 1 B Submitted to: PhytoMedical Technologies, Inc. Prepared by: Andrew Chen, Ph.D. LATITUDE Pharmaceuticals Inc. Date Submitted: June 24, 2009 Contract# 20090624 LATITUDE Pharmaceuticals, Inc. 6364 Ferris Sq. Sand Diego, CA 921212 Tel: 868-S46-0897 Fax: 858- 546-095 Development of an Intravenous Formulation for D11 B Confidential Page 2 of 8 1. Preface This proposal is submitted by LATITUDE Pharmaceuticals, Inc. (LATITUDE') to PhytoMedical Technologies, Inc. ("CLIENT") for its review and approval and covers the development of an intravenous (IV) formulation for D11B. In the event CLIENT accepts this proposal, the proposal. including the terms and conditions set forth in Section 6, shall form a binding agreement between LATITUDE and CLIENT governing the rights and obligations of the parties with the respect to the subject matter of this proposal. This Proposal /Agreement may also be referred to herein as the "Agreement" or the "Project". For purposes of this Agreement. including the terms and conditions set forth in Section 6. the term "CLIENT'S API" shall mean D11 B D11 B is insoluble in water LATITUDE will develop an intravenous formulation for it for use in the preclinical toxicology evaluation and possibly early stage human clinical trials (a "Prototype Formulation'). LATITUDE will develop the IV formulation to have the following general attributes: 1.1 It will be a solution or an emulsion formulation for intravenous injection. 1.2 It will be provided at an appropriate concentration at about 5-30 mg/mL D11B. LATITUDE will make its best efforts to achieve a concentration close to 30 mg/mL, as permitted by D11B solubility 1.3 It will contain ONLY injectable pharmaceutical ingredients, i.e. excipients that have been used in IV drug products approved by the FDA. In addition, all excipients used will be of a pharmaceutical or compendia' grade (e.g. USP, EP etc.) and can be sourced from GMP manufacturers. 1_4 It will not contain any ingredient known to cause systemic or local (i.e., vein irritation) toxicity at the level used_ It will not contain toxic solubilizers LATITUDE Pharmaceuticals, Inc. 6364 Ferris Sq. Sand Diego, CA 921212 Tel 868-S46-0897 Fax: 858- 546-095 Development of an Intravenous Formulation for D118 Confidential Page 3 of 8 such as Cremophor. Tween, DMSO. bile salt. and organic solvent at a high level or new and unproven chemicals, It will be formulated at a neutral pH (e.g. pH 4  9, preferably 5-8) 1.6 It will be sufficiently stable for the intended use, i.e. 1-2 weeks under a defined storage condition. 1.7 It may be stored frozen at 20 to 30 deg C and thawed at RT prior to use Optionally, it may be lyophilized to provide greater stability. LATITUDE will determine with the CLIENT the need for a lyophilized formulation based on the stability observations from Item 1.6 and 17 It can be diluted in a common IV diluent such as 5% dextrose solution for injection (D5W) to allow for adjustment of dose, infusion rate, concentration/volume and such dilution would not result in drug precipitation in a defined time period. 1.10 It can be manufactured at a small to pilot scale with reasonable effort using conventional manufacturing facility/equipment. 2. SCOPE LATITUDE will perform the following activities: 2.1 Develop/transfer an HPLC method for IV formulation development use. 2.2 Determine solubility of D11 B in various solvents, injectable excipients and/or vehicles. 2.3 Screen 4-6 existing IV formulation templates for drug stability and solubility. The test templates will consist solution and emulsion formulations developed by LATITUDE in the past with history of safe use in pre-clinical and clinical studies. 2.4 Develop one Prototype Formulation based on stability, solubility findings and other pharmaceuticals considerations from the template-screening results. . LATITUDE Pharmaceuticals, Inc. 6364 Ferris Sq. Sand Diego, CA 921212 Tel 868-S46-0897 Fax: 858- 546-095 Development of an Intravenous Formulation for D11 B Confidential Page 4 of 8 2.5 Produce a small batch of the Prototype Formulation for in vitro tests and to support animal studies in compliance with the FDA's GLP guidance (21 CFR Part 58). 2.6 Study stability of the Prototype Formulation for A weeks with 0. 2 and 4 wk pulls at three temperatures (i.e 2-8, 25 and 40 deg C). Verify the stability after a freeze - thaw cycle. 2.7 Test and release the Prototype Formulation at up to 200 g (formulation) batch size Provide the product (vialed) to CLIENT for non-human use such as GLP toxicology and preclinical studies for an FDA IND application 2.8 Optionally at the CLIENT' request, further develop the Prototype Formulation into a lyophilized formulation ("Lyo") for a greater stability. The development scope will include (a) a Lye composition. (b) a working freeze-drying process. (c) a Lyo reconstitution method. (d) production of one Lyo batch. (e) perform a stability study. and (f) provide the Lye product to Client, under the same conditions as in Items 2.5, 2 6 and 2 7. 2 9 At CLIENT's request and additional expense, provide support to CLIENT to set up GMP manufacturing and conduct tech transfer. 3. DELIVERABLES LATITUDE will deliver to CLIENT 3.1 A formulation summary report for the Prototype Formulation to include (a) components and composition, (b) small scale manufacturing process, (c) analytical methods developed for testing such as HPLC. (d) proposed specification, and (e) stability data. 3 2 One lot of the Prototype Formulation for non-human studies such as GLP toxicology and preclinical studies for an FDA IND application. LATITUDE Pharmaceuticals, Inc. 6364 Ferris Sq. Sand Diego, CA 921212 Tel 868-S46-0897 Fax: 858- 546-095 Development of an Intravenous Formulation for D11 B Confidential Page 5 of 8 SCHEDULE, FEE AND PAYMENTS Item Activity Project Fee Complete by* 2.1- 2.7 IV formulation development S44.800 2 months Report 3 months Development of a "L o product . (Optional) 4 months From starting date, assuming starting date of June 29, 2009. The Total Project Fee is $46.800. CLIENT will pay LATITUDE 50% of the Project Fee to initiate the project and 50% upon completion of the project. The project is deemed completed upon submission of the data summary (3.1) and the formulation sample (3.2) to CLIENT. Fees for Item 2.8 will be paid similarly when the CLIENT has decided to pursue the Lyo option. CLIENT will reimburse LATITUDE at the invoiced cost plus 10% handling fee for purchase designated consumable parts such as HPLC columns, vials/stoppers/filters. special excipients, raw materials, solvents, reagents and shipping costs related to the IV formulation. Estimated material costs for this oroject are -$1.000-$4 000 CLIENT shall pay for costs associated with shipping the formulated samples and for any associated shipping insurance. 5. MATERIALS NEEDED LATITUDE will require about 1-5 grams of D11 B 6. Terms and conditions Confidentiality/Ownership A. LATITUDE agrees to maintain in confidence and to use only for the purposes hereof all information disclosed to it by or developed hereunder for CLIENT except to the extent such information (a) can be demonstrated to have already been in LATITUDE's possession or (b) already is or subsequently, without fault of LATITUDE becomes generally available to the public. in the event disclosure is required by legal process. LATITUDE shall provide timely notice to CLIENT in order to allow CLIENT to oppose such disclosure LATITUDE Pharmaceuticals, Inc. 6364 Ferris Sq. Sand Diego, CA 921212 Tel 868-S46-0897 Fax: 858- 546-095 Development of an Intravenous Formulation for DI1B Confidential Page 6 of 8 B All information and materials provided to LATITUDE by CLIENT or developed by LATITUDE on CLIENT's behalf shall be and remain the sole property of CLIENT. C CLIENT shall not, without LATITUDE'S prior written consent make any use of or disclose to any third party, any information contained in any proposal or quotation solicited by CLIENT from LATITUDE D CLIENT and LATITUDE retain all rights to all products and technologies that they had poor to this Agreement . E. In exchange for the entire TOTAL FEES paid to LATITUDE by CLIENT. LATITUDE shall carry out the Project and transfer all relevant information concerning the formulation, the process. and samples related to CLIENT's Active Pharmaceutical Ingredient ("CLIENTs API
